DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 4, 27, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) use of electromagnetic waves which are considered to pertain to a law of nature and natural phemomena.  The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the "manifestations of laws of nature" are "part of the storehouse of knowledge," "free to all men and reserved exclusively to none." Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948).  The courts have held that electromagnetism in transmitted signals pertain to the a law of nature and natural phemomena O’Reilly v. Morse 52 U.S. 62, 113 (1853).  The claims are directed to the use of electromagnetism with particular wavelengths of light over a duration of time.  This judicial exception is not integrated into a practical application because the limitations of claim 3 fail to provide significantly more than merely applying the electromagnetism, wherein the language employed therein is only directed to “using” certain wavelengths of light providing nothing more.  While claim 4 implies that a transformation of the signals may be used to generate a pulse shape, the claim fails to provide any meaningful transformation steps with any specificity fpr deriving the pulse shape from the use of the electromagnetic light waves.  Instead, it is considered that limitations of claim 4 merely state the intended result.  In other words the combined limitations of claims 3 and 4 are considered only to merely state that the natural phenomema should be applied in order to derive the desired/intended result (the desired result comprising a pulse shape which in itself is an intangible natural phenomena).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 3 and 4 fails to provide any further meaningful limitations beyond the merely applying the judicial exception (i.e., the “using” steps of claim 3) and the desired result (i.e., the pulse shape).  The effect of the preamble in claim 3 fails to impose any significant limitation on the claimed subject matter either since it is construed to provide a mere statement of purpose (i.e., generating a template or dataset) without imposing any meaningful manipulative difference to the use of the judicial exception for generating the template or data set, thereby failing to result in a manipulative difference between the invention and the cited prior art.
The limitations of claims 27 and 29 linking the judicial exception to a computer and/or wearable health monitoring device only invoke the computer or other machinery merely as a tool to perform the process of claims 3 and 4.  The computer and wearable health monitor are only recited in generic quality without significantly more to define the computer or wearable health monitor beyond its generic ordinary capacity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it is indefinite as to what the “same amount of time as for either red or IR” is meant to refer to with respect to the use of the green wavelengths or multiple wavelengths.  Does this mean that e.g., the green wavelength is used for the same amount of time as would a red or IR wavelength?  Is a red or IR wavelength even being applied or used during the method?  Clarification is respectfully requested.
In claim 28, it is considered indefinite what the gain value is be selected from or for.  It is also vague and indefinite as to where or what the average frame signal is obtained from, and to what “it” is that the average frame signal is multiplied by.  There also appears to be no significance to the ration computed in the final step since there is no limitation providing any utility to the ratio.  Clarification is respectfully requested.
Claim 3 recites the limitation "green" in 3 without any specific reference as to what green applies to.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the use of “green” is meant to apply to the green wavelengths.
Claim 28 recites the limitation "the average frame signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 4, 27, 29, and 30 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Baker, Jr. (US Publication no. 2005/0197549).
In regard to claim 3, Baker, Jr. describes a method for a pulse oximeter based on signal quality metrics such as pulse shape (para 16, 19, and 20).  The method comprises using an ensemble average of multiple wavelengths over approximately the same amount of time as for either red or IR (para 14, 22, 23, and 28; Baker, Jr. uses an ensemble average of two different wavelengths of light (i.e., multiple wavelengths) with respect to normalized pre-processes red and IR wavelengths (i.e., lack of similarity or correlation between IR and Red waveforms)).  The wavelengths of green as recited are considered to comprise suitable equivalents to the wavelengths of Baker, Jr. based on the alternative use language of the claim.
In regard to claim 4, Baker, Jr. uses the wavelengths as discusses with respect to claim 3 to determine a pulse shape (page 16, 19, and 20).
In regard to claim 27, Baker, Jr. makes use of a processor which is considered similar to a computer (para 12 and 13). In addition the a remote host computer used as a control input for the device (para 14).
In regard to claim 29, Baker, Jr. discusses that the technique may be implemented in any generalized type of patient monitor, wherein patient monitors are considered to have wearable components in the form of sensors in order to obtain readings from the patient (para 10).
In regard to claim 30, Baker, Jr. obtains a reading of oxygen saturation (para 17-25).

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to describe the processing of the different combinations of wavelengths in the manner as claimed with respect to ensemble average wavelengths.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        23 September 2022